Title: To James Madison from William Charles Coles Claiborne, 26 February 1807
From: Claiborne, William Charles Coles
To: Madison, James



Sir,
New Orleans Feby. 26th. 1807.

I have this day received your private letter of the 17th. Ultimo, acknowledging the receipt of my communications of the 9th. of December.
The course Mr. Burr has taken in his flight is not ascertained; I learn however by a Gentleman from the Mississippi Territory that the general opinion there, was, that Burr was concealed at Natchez, where his adherents are said to be numerous.
My opinion is fixed, that Burr was encouraged in his undertakings by Spain; perhaps her agents have been deceived in the real views of Burr; but I much doubt, whether the sole objects of the Leaders of the Conspiracy, were not the dismemberment of the American union, and the erection of a separate Government on the Western Waters, under the protection of Spain, & perhaps of France.
The Legislature of the Territory is still in Session; The repeal of the present judiciary System has not yet taken place; but I trust this desirable object will Soon be effected.  By the present system, I am obliged to Select from among the Citizens 12 County Judges, who are vested with very considerable civil and criminal Jurisdiction; It was impossible to find Men of Law learning willing to accept these charges, and the consequence has been, that injustice has been done thro’ want of judg’ment, and perhaps in some cases for want of principle.
Two of the County Judges have been indicted for mal conduct in office, and if convicted, by a law of the Territory, a removal from office must ensue; I was myself inclined to the opinion, that the power of removing an Inferior Judge was vested in the Governor, but the opinions of the other Branches of the Territorial Government seem to be otherwise, & I thought it best not to persevere in my Sentiments, and the more so, since I had myself some doubts upon the subject.  I am Sir, with great respect yo: hble Servt.

William C. C. Claiborne

